DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 10, 2021 has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based, however, it is noted that applicant has not filed a certified copies as required by 37 CFR 1.55. Also see Failure Status Report from Priority Document Exchange notice mailed May 28, 2019.
Drawings
The drawings are objected to because “Figures” should be replaced with “Fig.” and should be larger than the reference numbers in accordance with 37 CFR 1.84 (excerpt copied below.

    PNG
    media_image1.png
    142
    840
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
The disclosure is objected to because of the following informalities: The specification contains typographical errors, for example page 1 line 10 of paragraph “Background Technique” recites “rape.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 1 of the claims recites “type.” The phrase “type” renders the claims indefinite because the claims includes elements not actually disclosed (those encompassed by “type”), 
Claim 1 recites “two thread ropes are wound around the active reel and the slave reel respectively, and for each of the thread ropes, one end of each of the thread ropes is fixed to the active reel or the slave reel, respectively, and another end of each of the thread ropes is fixed to the bottom of the curtain.” The recitation of “two thread ropes are wound around the active reel and the slave reel respectively” is unclear. “Respectively” is an adverb that means “in the order given” which provides a relationship between words in a sentence and if the Applicant intends to provide a relationship between “two thread ropes” and the active reel and the slave reel, the “two thread ropes” must be differentiated; should the claim recite --a first thread rope and a second thread rope wound around the active reel and the slave reel, respectively?— A similar issue exists regarding the recitation “one end of each of the thread ropes is fixed to the active reel or the slave reel, respectively.” The elements to which the Applicant intends to provide a relationship (via respectively) must be clearly defined and differentiated. Further, the recitation “for each of the thread ropes, one end of each of the thread ropes…” is unclear. How does each of the thread ropes further have one end of each of the thread ropes? Further, given how the alternative language is phrased, how is it possible for one end of each thread rope to be fixed to the active reel (or the slave reel)? The phrasing provides three possible configurations, 1) both thread ropes have an end fixed to the active reel 2) both thread ropes have an end fixed to the slave reel 3) one thread rope has an end fixed to the active reel and 
Claim 1 recites “the active reel is outwardly unwound.” How is the active reel unwound? It is understood that one thread rope of the two thread ropes is wound around the active reel and therefore it is understood that the thread rope is capable of being wound or unwound from the active reel. It is not understood how the active reel itself can be “outwardly unwound.”
Claim 1 recites “a pair of center wiring posts and two pairs of side wiring posts” then recites “the center wiring post.” It is unclear which is being referred to if there are two (a pair of center wiring posts means two center wiring posts).
Claim 1 recites “each of the thread ropes is configured to be sequentially taken out from a wire outlet port of the mounting box by bypassing each pair of the side wiring posts and the center wiring post.” How are the thread ropes “sequentially taken out?” What is meant by “taken out” and how is it sequentially? Does one thread rope pass through a wire outlet port and then the second thread rope passes through the wire outlet port? How is it possible for the thread ropes to be “taken out” at different times? It is further unclear if both of the two thread ropes are “taken out” from a single wire outlet port or if there are two wire outlet ports. Does each thread bypass each center wiring post and each side wiring post? It is not clearly understood how the elements are configured. The claim recites “taken out” and “sequentially” in later recitations and similarly unclear. Further, how does “each of the center wiring post tightly abuts?” How does a post “tightly abut” something? Does each post abut each thread? Or does one post abut one thread and a second post abut the second thread. The last clause of claim 1 fails to clearly define what is required of the claim, the language is confusing. It is not understood what is required in each of the alternative configurations claimed. How does each thread rope bypass each pair of side wiring posts and the center wiring post? If the side wiring posts are on opposite sides of the center wiring post (since they are symmetric to a straight line..) how does the rope bypass each side wiring post and the center wiring post? Does each thread rope bypass each 
Claim 4 recites “the mounting box has two wire outlet ports.” Claim 4 depends from claim 1 which previously recites “a wire outlet port.” It is unclear how many wire outlet ports are required of claim 4. Are there two additional wire outlet ports to what is claimed in claim 1 so that there are three wire outlet ports? Please clarify.
Claim 4 recites “a screw through hole corresponding to each of the plurality of positioning posts of the lower mounting plate one by one, and each of the positioning posts is provided thereon with a screw hole aligned with the screw through hole.” What is meant by “one by one?”
Claim 5 recites “corresponding to each gear one by one”…”a corresponding gear.” What is meant by “one by one?” Further, “each gear” was not previously defined and therefore lacks antecedent basis. Does “a corresponding gear” refer to an additional gear?
Claim 7 recites “each retainer ring.” There is a lack of antecedent basis for the limitation in the claim.
Claim 7 requires “an upper plate arc portion corresponding to each retainer ring” and then “Each upper plate arc portion is in clearance fit with a corresponding gear.” It is not understood how the upper plate arc portion is in clearance fit with a corresponding gear if the upper plate arc portion corresponds to retainer rings, as 
Claim 8 recites “each the screw through hole” then recites “the screw through hole.” There is a lack of antecedent basis for “the screw through hole.” The language of “each the screw through hole” is also unclear.
Claim 8 recites “the corresponding positioning post.” There is a lack of antecedent basis for the limitation, the claim did not previously define corresponding positioning posts. Although 
Claim 8 recites “or, the positioning post is provided with a groove for allowing the protrusion to be inserted…the protrusion.” Which positioning post and which protrusion are being referred to since a plurality of each is understood to be required of the claim. Further, what is meant by the recitation “the positioning post is provided with a groove for allowing the protrusion to be inserted, a height of the groove is adapted to the protrusion?” The language is unclear.
Claim 14 recites “wherein after the scroll spring is mounted in position in the driven wheel, the diameter of the winding post of the driven wheel superimposed with the scroll spring is substantially equal to the diameter of the winding post of the driving wheel” is unclear since the diameter would vary as it is used, therefore this does not appear possible as claimed. While the spring is winding and unwinding the diameters would change such that this does not appear true. The specification reads “after all the wires in the reel are released, the diameter of the spring in the drive wheel is maximized while the diameter of the spring in the driven wheel is minimized.” If this is true, how is it possible to be “substantially equal?”
Claim 15 recites “the winding post.” There is a lack of antecedent basis for the limitation in the claim.
Claim 16 recites “the winding post.” There is a lack of antecedent basis for the limitation in the claim.
Claim 17 recites “the winding post.” There is a lack of antecedent basis for the limitation in the claim.
Claim 17 recites “the gear assembly consists of the gear.” There is a lack of antecedent basis for the limitation in the claim.
Claim 18 recites “the spring band is rolled into a spiral by means of a conventional process.” It is unclear what defines the process. It is further unclear what is required of the claim since product-by-process limitations do not materially affect the structure of the device.
Claim 18 recites “an inner ring of the scroll spring rolled into a cylinder.” How is the spring rolled into a cylinder?
The claims are replete with 112 issues. The examples above are non-limiting examples only and the Applicant should carefully review the claims for proper antecedent basis, grammatical clarity, and definiteness.
In view of the 112 issues discussed above the claims have been examined as best understood. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 9, 13-16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zheng (US 2018/0230741, filed before the effective filing date and before the foreign priority date of the instant application).
Regarding claim 1, as best understood in view of the 112 issues discussed above, Zheng discloses a lifting type push-pull positioning curtain, comprising 
a curtain body having a bottom (Zheng: Figure 3), 
a mounting box (30) and 
a push-pull positioning device (10); 
wherein:
the push-pull positioning device (10) is located in the mounting box (30) (Zheng: Figure 3), the mounting box comprises an upper mounting plate (11) and a lower mounting plate (12) (Zheng: Figure 2), the lower mounting plate is provided with a plurality of positioning posts (13) (Zheng: Figure 1); 
Figure 1 of Zheng:

    PNG
    media_image2.png
    757
    513
    media_image2.png
    Greyscale


the transmission wheel set (18, 19) comprises a driving wheel (19) and a driven wheel (18), the driven wheel receives a scroll spring (182) therein, a head end of the scroll spring (182) is connected to the driving wheel (19) (Zheng: Figure 1; although Zheng calls element 19 the driven wheel and calls element 18 the driving wheel, based on the description of paragraph [0031] of Zheng it is understood that element 19 functions as a driving wheel and element 18 functions as a driven wheel since during operation the spring 182 is retracted toward wheel 19, since the spring retracts toward wheel 19, wheel 19 drives rotation via the spring and is therefore understood to be a driving wheel); 
two thread ropes (15) are wound around the active reel (16) and the slave reel (17) respectively, and for each of the thread ropes, one end of each of the thread ropes is fixed to the active reel or the slave reel, respectively, and another end of each of the thread ropes is fixed to the bottom of the curtain (Zheng: Figures 1 and 3); 
the active reel, the driving wheel, the driven wheel, and the slave reel are configured sequentially in the push-pull positioning device such that when the active reel is outwardly unwound, the driving wheel winds the scroll spring (182) inwardly (Zheng: Figure 5); the scroll spring (182) of the driven wheel is configured to be reversely wound into the driving wheel;2 U.S. Patent Application No. 16/059,268 Attorney Docket No.: THIP/0032US 
the lower mounting plate (12) is provided with a pair of center wiring posts (one center wiring post is pointed out in the figure below) and two pairs of side wiring posts (posts on opposite sides of the center wiring posts), and the two pairs of side wiring posts are symmetric with respect to a straight line where the positioning posts (13) are located (see Figure 1 below); 

bypassing each pair of the side wiring posts and the center wiring post (as evident in Figure 2 the thread ropes bypass the center wiring posts and side wiring posts); 
or each of the thread ropes is configured to be taken out from the wire outlet port after bypassing any one of each pair of the side wiring posts and the center wiring post (as evident in Figure 2 the thread ropes bypass the center wiring posts and side wiring posts); 
or each of the thread ropes is configured to be taken out from the wire outlet port after sequentially bypassing the two side wiring posts, and each of the center wiring posts tightly abuts each of the thread ropes between the two side wiring posts (Zheng: Figure 5 shows the thread ropes abutting the center wiring posts).  
	Figure 1 of Zheng with center wiring post pointed out:

    PNG
    media_image3.png
    750
    507
    media_image3.png
    Greyscale

Regarding claim 2, as best understood, Zheng discloses wherein each of the active reel, the slave reel, the driving wheel and the driven wheel has a gear (161, 181, 191, and 171; see Figure 1), a winding post (post on which the thread ropes are wound for each of the active reel and slave reel and the post on which the spring is wound in for each of the driving and driven wheels) and a retainer ring (bottom of each the active reel, slave reel, driving wheel, and driven wheel), for each of the active reel, the driving wheel, the driven wheel, and the slave reel, the 
Regarding claim 3, as best understood, wherein the active reel, the driving wheel, the driven wheel and the slave reel are sequentially engaged (Zheng: Figures 1-6), the scroll spring (182) in a natural state is located in the driven wheel (18; Figure 5), a direction of rolling the scroll spring by the driving wheel is the same as a direction of rolling one of the thread ropes by the active reel a direction of rolling one of the thread ropes by the active reel is the same as a direction of rolling one of the thread ropes by the driven reel (Zheng: Figures 5 and 6).3 U.S. Patent Application No. 16/059,268 Attorney Docket No.: THIP/0032US  
Regarding claim 8, as best understood, wherein the upper mounting plate (11) is provided with a plurality of4 U.S. Patent Application No. 16/059,268 Attorney Docket No.: THIP/0032UScylindrical protrusions (14), and each screw through hole corresponds to one protrusion of the plurality of cylindrical protrusions (as evident in Figure 1, screw holes are aligned with the cylindrical protrusions), and the screw through hole is coaxial with the respective protrusion (14); each protrusion (14) is inserted into a corresponding positioning sleeve barrel or a positioning sleeve (14 on the upper mounting plate aligns with 14 which correspond to positioning sleeve barrels or positioning sleeves located on the lower mounting plate), and the protrusion (14) is in contact with or has a gap with the corresponding positioning post of the plurality of positioning posts (as evident in Figure 1, there is a gap between 14 and 13); or, the positioning post is provided with a groove for allowing the protrusion to be inserted, a height of the groove is adapted to the protrusion.  
Regarding claim 9, as best understood, the pair of center wiring posts are collinear with the plurality of positioning posts, and the two pairs of the side wiring posts deviate from a straight line where the plurality of positioning posts is located; the pair of center wiring posts are symmetrically arranged, and the two pairs of side wiring posts are symmetrically arranged (Zheng: Figure 1).
Regarding claim 13, as best understood, wherein a diameter of a winding post of the driving wheel (19) is greater than or equal to a diameter of a winding post of the driven wheel (Zheng: Figure 5; as pointed out above, Examiner emphasizes that element 19 functions as a driving wheel and element 18 functions as a driven gear since paragraph [0031] of Zheng discloses that the spring 182 is retracted toward element 19).  
Regarding claim 14, as best understood, wherein after the scroll spring is mounted in position in the driven wheel (18), the diameter of the winding post of the driven wheel superimposed with the scroll spring is substantially equal to the diameter of the winding post of the driving wheel (19) (Zheng: Figure 5).  
Regarding claim 15, as best understood, wherein the head end of the scroll spring (182) is provided with a hook (end of spring 182 shown in Figure 1), and the winding post of the driving wheel is provided with a socket, and the hook is hung in the socket.  
Regarding claim 16, as best understood, wherein the scroll spring (182) is wound around the winding post of the driving wheel (19) or the winding post of the driven wheel (18), the winding post of the driving wheel (19) comprises a positioning sleeve barrel (portion shown surrounding 13) and a winding sleeve barrel (portion on which the spring is wound), the positioning sleeve barrel and the winding sleeve barrel are coaxial and spaced apart (Figure 1), and a radial connecting rib plate is arranged between the positioning sleeve barrel and the winding sleeve barrel, and a socket penetrates the winding sleeve barrel (see 19 of Figure 1).  
Regarding claim 18, as best understood, wherein the scroll spring (182) comprises a spring band with a constant width (Zheng: Figure 1), the spring band is rolled into a spiral by means of a conventional process, and the head end of the spring band is provided with a hook (end on 19); an inner ring of the scroll spring rolled into a cylinder has a machined curvature greater than that of an outer ring thereof (the innermost portions of the spring on 18 has a greater curvature than the outer portions). 

MPEP 2113 [R-1] Product-by-Process Claims
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion” to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations.) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng, as applied in claim 1 above, in further view of Huang (US 2015/0136636).
Regarding claim 4, as best understood, wherein the upper mounting plate and the lower mounting plate form the mounting box for receiving the active reel, the transmission wheel set and the slave reel (Zheng: Figures 1-6); the mounting box has two wire outlet ports allowing the thread ropes out (left and right openings are understood to be outlet ports).
Although Zheng shows the upper mounting plate has holes that correspond to each of the positioning posts (13) and understood to correspond “to each of the plurality of positioning posts of the lower mounting plate one by one” and each positioning post is provided with a hole aligned with the hole of the upper mounting plate (Zheng: Figure 1), Zheng fails to specifically disclose if the holes are a screw through hole, and each positioning post hole is a screw hole. However, Huang discloses that it is known for an upper mounting plate having a plurality of holes to be screw through holes that align with screw holes in positioning posts (Huang: Figures 1, 3, and 4). The screws fasten the upper mounting plate to the assembly. It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the holes of 
Regarding claims 5 and 6, as best understood, Zheng fails to disclose wherein the lower mounting plate is provided with a lower plate limiting groove, and the lower plate limiting groove has a lower plate arc portion corresponding to each gear one by one, each lower plate arc portion is in clearance fit with a corresponding gear and the lower mounting plate includes a bottom plate and two opposite side plates. However, Huang discloses that it is known for a push-pull positioning curtain device to have a lower limiting groove defined by grooves in the bottom plate of the lower mounting plate in which the wheels/reels sit and the lower plate limiting groove has a lower plate arc portion corresponding to each gear, and each lower plate arc portion is in clearance fit (Huang: Figures 3 and 4) and further provide side plates to define the lower limiting groove. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Zheng such that the elements are flipped so that the gears are on the lower plate since such modification involves a mere rearrangement of elements and Huang teaches that it is known for the gears to be located on a lower mounting plate. Further, it would have been obvious to provide Zheng with a lower plate limiting groove in order to retain and hold the elements of the device. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. As modified, the lower mounting plate comprises a bottom plate and two opposite side plates, a lower plate limiting groove is provided at the bottom plate, and the upper mounting plate is opposite to the bottom plate.  
Regarding claim 7, Zheng discloses an upper mounting plate with an upper plate limiting groove (holes/posts extending from the upper mounting plate), and the upper plate limiting groove has an upper plate arc portion (circular groove has an arc portion) corresponding to each retainer ring of an active reel, driving wheel, driven wheel, and slave reel one by one (the .
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng, as applied in claim 1 above, in further view of Huang (US 2016/0340975, hereinafter referred to as Huang ‘975).
Regarding claims 11 and 12, Zheng discloses all the elements except for a positioning hole group is arranged around each positioning post, the positioning hole group is provided on a bottom plate of the mounting box, the positioning hole group comprising a plurality of positioning holes that form an equilateral polygon, and the positioning post and the equilateral polygon formed by the positioning hole group are concentric and, wherein each positioning hole group has four positioning holes,5 U.S. Patent Application No. 16/059,268 Attorney Docket No.: THIP/0032USwherein a pair of diagonal positioning holes of each positioning hole group are collinear with all the positioning posts. However Huang ‘975 teaches: (claim 11) a positioning hole group is arranged around each positioning post, the positioning hole group is provided on a bottom plate of the mounting box (as depicted in Fig. 6), the positioning hole group comprising a plurality of positioning holes that form an equilateral polygon (as depicted in Fig. 6), and the positioning post and the equilateral polygon formed by the positioning hole group are concentric (as depicted in Fig. 6) - (claim 12) wherein each positioning hole group has .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng, as applied in claim 1 above, in further view of Huang (US 2014/0291431, hereinafter referred to as Huang ‘431).
Regarding claim 17, as best understood, wherein the driven wheel comprises a gear assembly (181) and a retainer ring assembly (bottom of wheel that sits on 12), the gear assembly consists of the gear (181) and a positioning sleeve (sleeve that receives 13), and the6 U.S. Patent Application No. 16/059,268Attorney Docket No.: THIP/0032USgear and the positioning sleeve are concentric and fixed (the gear and sleeve rotate together). Zheng does not specifically disclose if the retainer ring assembly consists of an inner sleeve barrel, an outer sleeve barrel and the retainer ring which are coaxial, a space is provided between the inner sleeve barrel and the outer sleeve barrel, and a radial connecting plate is arranged between the inner sleeve barrel and the outer sleeve barrel, and the positioning sleeve is inserted into the inner sleeve barrel and is in clearance fit with the inner sleeve barrel; a diameter of the outer sleeve barrel is taken as a diameter of the winding post of the driven wheel. However, Huang ‘431 discloses the particulars of the barrel and sleeve connection means (Huang ‘431: Figures 4, 6, and 12), therefore it would have been obvious to one having ordinary skill in the art to provide Zheng with the wheel/reel assembly/connection means as taught by Huang ‘431 in order to provide the predictable and expected results of being able to manufacture or assemble the structure.
Claims 1-8, 11-15, and 18 are rejected under 35 U.S.C. 103 as obvious over Huang (US 20150136636; also referred to as ‘636) in view of Huang (US 20160340975; also referred to as ‘975.
Regarding claims 1 and 9, Huang ‘336 teaches: 
A lifting type push-pull positioning curtain (as depicted in Fig. 3), comprising a curtain body having a bottom, a mounting box and a push-pull positioning device (as depicted in Fig. 3); wherein: the push-pull positioning device is located in the mounting box, the mounting box comprises an upper mounting plate (at 12; fig. 3) and a lower mounting plate (at 11 fig. 3), the lower mounting plate is provided with a plurality of positioning posts (as depicted in Fig. 3); the push-pull positioning device comprises an active reel, a transmission wheel set and a slave reel (see at 20, 21, 22, 23, 234),  the active reel corresponds to one of the positioning posts, the transmission wheel set corresponds to two of the positioning posts and the slave reel corresponds to one of the positioning posts (as depicted in Fig. 3); the transmission wheel set comprises a driving wheel and a driven wheel, the driven wheel receives a scroll spring therein (as depicted in Fig.’s 3 and 4 for example), a head end of the scroll spring is connected to (when interpreted with the broadest reasonable interpretation, a first element is "connected to" a second element by way of one or more elements in between) the driving wheel (see fig.’s 3 and 4 for example); two thread ropes are wound around the active reel and the slave reel (via 100 and 100’) respectively, and for each of the thread ropes, one end of the thread rope is fixed to the active reel or slave reel, respectively (as depicted in Fig. 4), and the another end of each of the thread ropes is fixed to the bottom of the curtain (as seen via fig. 1 for example); the active reel, the driving wheel, the driven wheel, and the slave reel are configured sequentially in the push-pull positioning device such that when [functional/intended use] the active reel is outwardly unwound, the driving wheel winds the scroll spring inwardly (as understood via fig.’s 3 and 4); the scroll spring of the driven wheel is configured to be reversely wound into the driving wheel (as understood via fig.’s 3 and 4).
Note that if it is not found inherent that ‘cord’ is thread rope, the examiner takes Official Notice that it was old and well known to use thread rope as cord such that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided it in ‘336 in in order to provide a flexible tension element.

    PNG
    media_image4.png
    515
    377
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    285
    487
    media_image5.png
    Greyscale

Further, all of the elements have been discussed above or can readily be understood in the figures except the lower plate provided with a pair of center wiring posts and at least one pair of side wiring posts; the two center wiring posts are collinear with the plurality of positioning posts, and the at least one pair of side wiring posts deviate form a straight line where the plurality of positioning posts is located; the two center wiring posts symmetrical, and the two side wiring posts symmetrical; the thread rope is taken out form a wire outlet port by bypassing sequentially the side wiring post and the center wiring posts; wherein two pairs of the side wiring posts are provided, and the two pairs of the side wiring posts are symmetric with respect to a straight line where the positioning post is located; the thread rope are sequentially taken out 
Attention is directed to Huang ‘975 which teaches the lower plate provided with a pair of center wiring posts and at least one pair of side wiring posts (see fig. 12 for example); the two center wiring posts are collinear with the plurality of positioning posts, and the at least one pair of side wiring posts deviate form a straight line where the plurality of positioning posts is located (see fig. 12 for example); the two center wiring posts symmetrical, and the two side wiring posts symmetrical (see fig. 12 for example); the thread rope is taken out form a wire outlet port by bypassing sequentially the side wiring post and the center wiring posts (see fig. 12 for example); wherein two pairs of the side wiring posts are provided, and the two pairs of the side wiring posts are symmetric with respect to a straight line where the positioning post is located (see fig. 12 for example); the thread rope are sequentially taken out from the wire outlet port by bypassing the two side wiring posts and the center wiring post; or [emphasis on the ‘or’ clause, only one or the other need by taught by the prior art] the thread rope is taken out from the wire outlet port after bypassing any side wiring post and the center wiring post (see fig. 12 for example); or [again, ‘or’ clause, emphasis, only one need be taught by prior art] the thread rope is taken out from the wire outlet port after sequentially bypassing the two side wiring posts, and the center wiring post tightly abuts the thread rope between the two side wiring posts (see fig. 12 for example).

    PNG
    media_image6.png
    497
    897
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    622
    428
    media_image7.png
    Greyscale


Regarding claim 2,
The lifting type push-pull positioning curtain according to claim 1, wherein each of the active reel, the slave reel, the driving wheel and the driven wheel has a gear, a winding post and a retainer ring respectively (as depicted in Fig. 3; note the posts can be interpreted as multiple structures such as the screws that pass through the rings, where the rings are interpreted as the central cylindrical cavities that the screws pass through), for each of the active reel, the driving wheel, the driven wheel, and the slave reel, the gear and the retainer ring are located at opposite ends of the winding post, the gears of the active reel, the driving wheel, the driven wheel, and the slave reel are sequentially engaged (as depicted in Fig. 3), and a distance is provided between each of the retainer rings of the active reel, the driving wheel, the driven wheel, and the slave reel (as depicted in Fig. 3).  

Regarding claim 3, 
The lifting type push-pull positioning curtain according to claim 2, wherein the active reel, the driving wheel, the driven wheel and the slave reel are sequentially engaged (see fig. 3), the scroll spring in a natural state is located in the driven wheel, a direction of rolling the scroll spring by the driving wheel is the same as a direction of rolling one of the thread ropes by the active reel (see fig.’s 3 and 4 for example); a direction of rolling one of the thread ropes by the active reel is the same as a direction of rolling one of the thread ropes by the driven reel (see fig.’s 3 and 4 for example).

Regarding claim 4, 
The lifting type push-pull positioning curtain according to claim 1, wherein the upper mounting plate and the lower mounting plate form  the mounting box (as seen via fig. 1 and 3 for example) for [intended use] receiving the active reel, the transmission wheel set and the slave reel; the mounting box has two wire outlet port allowing the thread rope out (as seen in fig.’s 3 and 4 for example); the upper mounting plate has a screw through hole corresponding to each of the plurality of positioning posts of the lower mounting plate one by one, and each of the positioning posts is provided thereon with a screw hole aligned with the screw through hole (as seen in fig.’s 3 and 4 for example).  

Regarding claim 5, 
The lifting type push-pull positioning curtain according to claim 1, wherein the lower mounting plate is provided with a lower plate limiting groove (the grooves in the lower plate in which the wheels/reels sit), and the lower plate limiting groove has a lower plate arc portion corresponding to each gear one by one, each lower plate arc portion is in clearance fit with a corresponding gear (as seen in fig.’s 3 and 4).  

Regarding claim 6, 
The lifting type push-pull positioning curtain according to claim 1, wherein the lower mounting plate comprises a bottom plate and two opposite side plates (there are many structures that can be meet this limitation as seen in fig. 3), a lower plate limiting groove is provided at [‘at’ meaning ‘near or in the vicinity of’] the bottom plate (the groove in which the reels/wheels sit extend from the top to the bottom such that it is ‘at’ the bottom as claimed since , and the upper mounting plate is opposite to the bottom plate (as depicted in Fig. 3).  

Regarding claim 7, 
The lifting type push-pull positioning curtain according to claim 1, wherein the upper mounting plate is provided with an upper plate limiting groove (such as each groove that the screws pass through for example - note as claimed that ‘a...groove’ is not limiting to just a single groove due to the transitional phrase “comprising” for example), and the upper plate limiting groove has an upper plate arc portion (the groove is circular thereby being arcuate) corresponding to each retainer ring of the active reel (it corresponds by working with the screw to align and hold the reel via the retainer), the driving wheel, the driven wheel, and the slave reel one by one, each upper plate arc portion is in clearance fit with a corresponding gear of the active reel, the driving wheel, the driven wheel, and the slave reel (as depicted in Fig.'s 3 and 4); the upper plate limiting groove is centered with the upper plate (each groove passes through a center of the thickness dimension of the upper plate), and each upper plate arc portion is coaxial (in the vertical direction) with a corresponding screw through hole (such as the screw hole of the positioning post).  

Regarding claims 8, due to the “or” clause in the end, only the following after that or clause need be taught and the protrusions can be the screws being inserted in to the positioning posts.  Note the upper plates protrusions can be the screws.  All the limitations as recited are met.

Regarding claims 11 and 12, all of the elements have been discussed above except (claim 11) a positioning hole group is arranged around each positioning post, the positioning hole group is provided on a bottom plate of the mounting box, the positioning hole group comprising a plurality of positioning holes that form an equilateral polygon, and the positioning post and the equilateral polygon formed by the positioning hole group are concentric - (claim 12) wherein each positioning hole group has four positioning holes, wherein a pair of diagonal positioning holes of each positioning hole group are collinear with all the positioning posts.  Attention is therefore directed to Huang ‘975 which teaches: (claim 11) a positioning hole group is arranged around each positioning post, the positioning hole group is provided on a bottom plate of the mounting box (as depicted in Fig. 6), the positioning hole group comprising a plurality of positioning holes that form an equilateral polygon (as depicted in Fig. 6), and the positioning post and the equilateral polygon formed by the positioning hole group are concentric (as depicted in Fig. 6) - (claim 12) wherein each positioning hole group has four positioning holes (note that this isn’t limiting to only 4 as claimed), wherein a pair of diagonal positioning holes of each positioning hole group are collinear with all the positioning posts (as depicted in Fig. 6).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the hole group of Huang ‘975 in order to provide the predictable results of lighter weight or positing markers as some non-limiting reasons.

    PNG
    media_image8.png
    605
    882
    media_image8.png
    Greyscale



Regarding claim 13, 
The lifting type push-pull positioning curtain according to claim 1, wherein a diameter of a winding post of the driving wheel is greater than or equal to a diameter of a winding post of the driven wheel (as seen in fig. 3, note that there are multiple diameters for each wheel since there are multiple circular structures which can be part of the post when interpreted with the broadest reasonable interpretation).  
Further note, although not necessary, that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, changes in size or shape without special functional significance are not patentable.  Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).

Regarding claim 14, 
The lifting type push-pull positioning curtain according to claim 13, wherein after the scroll spring is mounted in position in the driven wheel, the diameter of the winding post of the driven wheel superimposed with the scroll spring is substantially equal to the diameter of the winding post of the driving wheel.  As best understood considering it doesn’t actually seem possible as claimed and that this is unclear, it similarly seems taught by ‘336, however, if not it is noted that Further note, although not necessary, that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, in this case it would have been an obvious matter of design choice based on a desired optimum value or result.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


The lifting type push-pull positioning curtain according to claim 1, wherein the head end of the scroll spring is provided with a hook, and the winding post of the driving wheel is provided with a socket, and the hook is hung in the socket (as can be seen via fig.’s 3 and 4 for example; note that the socket can be multiple things including the space between the top and bottom discs/gears).  

Regarding claim 18, 
The lifting type push-pull positioning curtain according to claim 1, wherein the scroll spring comprises a spring band with an constant width, the spring band is rolled into a spiral by means of a conventional process, and the head end of the spring band is provided with a hook; an inner ring of the scroll spring rolled into a cylinder has a machined curvature greater than that of an outer ring thereof (as depicted in Fig. 3 and 4, note that the curvature must be greater since it fits around the ring; see fig. 3 for example). The examiner notes that the method of forming an apparatus is not germaine to patentability of apparatus itself, such as ‘.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Also note that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, changes in size or shape without special functional significance are not patentable.  Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
MPEP 2113 [R-1]    Product-by-Process Claims

MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE 
IMPLIED BY THE STEPS

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations.)
Claims 16 and 17 are rejected under 35 U.S.C. 103 as obvious over Huang ‘336 in view of Huang ‘975 as applied above, and further in view of Huang (US 20140291431; also referred to as ‘431).
Regarding claims 16 and 17, all of the elements have been discussed above except or can readily be seen in the drawings except for the claimed particulars of the wheels/reels, therefore attention is directed to fig. 5 of Huang ‘431 which teaches the particulars of the barrel and sleeve connection means, therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided ‘336 with the wheel/reel assembly/connection means as taught by ‘431 in order to provide the predictable and expected results of being able to manufacture or assemble the structure.

    PNG
    media_image9.png
    695
    462
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    350
    637
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    274
    621
    media_image11.png
    Greyscale



Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Although Applicant argues that Huang (US 20150136336) in view of Huang (US 2016/0340975) fail to teach the limitations of claim 10, Examiner does not agree with the Applicant’s remarks. Figure 12 of Huang ‘975 teaches the limitations of previously presented claim 10 (now incorporated into claim 1). Figure 12 shows a center post passing vertically through the opening 121 indicated by the cross-hatched element in element 12 which 501 and 502 pass by and also shown vertically extending in Figure 9. It is also understood that the structures on the left and right sides of 12 correspond to side posts. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634